Per Curiam.
Suit upon a note, for a certain sum of money, a part of which might be paid in a specific article, within twenty days.
The note was assigned, and the suit was by the assignee.
We are inclined to regard the instrument as a promissory note, assignable by the statute.
M. Jenhinson, for appellant.
W. M. Crane and W. S. Smith, for appellee.
The defendant demurred for defect of parties, but did not specify in hjs demurrer what party was omitted, or improperly added.
A plea in abatement must specify the party omitted, thus giving a better writ. In this case there was no defect of .parties.
The judgment is affirmed, with 10 per cent, damages and costs.